Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/14/2020 and 11/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Kanbara is disclosed in the IDS filed on 11/25/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kanbara (EP 0 356 991 A2). 
In regards to Claim 1, Kanbara discloses a generator (Fig.7), comprising: a housing (Fig.7, #1 in conjunction with #2); a high-power circuit (Fig.7, #4) including a power amplifier (Fig.9, #104); a low-power circuit (Fig.7, #5); and a cooling air duct (Fig.7, #7) dividing the housing into at least two compartments including a high-power compartment and a low-power compartment (Fig.7, #7 divides the housing into two compartments, each housing the low and high power circuits respectfully, Column 6, lines 30-32), wherein the high-power circuit is disposed within the high-power compartment (Fig.7, #4 is in the high power compartment) and the low-power circuit is disposed within the low-power compartment (Fig.7, #5, is in the low power circuit compartment) and wherein the low-power circuit comprises a control circuit for generating control signals for controlling at least one transistor of the power amplifier (Fig.1-6, which disclose connection between the two power circuits, wherein the low power circuit #5 generates control signals, see column 6, lines 12-15). 
	In regards to Claim 4, Kanbara discloses the generator of claim 1, comprising a fan inlet at one end of the housing (Fig.1, inlet at one end of the housing #2) and a cooling air outlet (Fig.1, which discloses an outlet) at an opposed end of the housing (Fig.1), wherein cooling air passes from the fan (Fig.1, #6) inlet to the cooling air outlet within the cooling air duct (Fig.1, which discloses cooling air traveling through the housing from the inlet at one end of the housing to the second opposite outlet disposed on the second end of the housing). 
In regards to Claim 7, Kanbara discloses the generator of claim 1, comprising a heat sink upon which the high-power circuit is disposed (Fig.10, #4 is disposed on top of the aluminum heatsink #1a), wherein the heat sink includes cooling fins (Fig.10, #3).
In regards to Claim 8, Kanbara discloses the generator of claim 7, wherein the heat sink is made of metal (Fig.7, #2 is made of aluminum) or wherein the generator includes a front panel and a back panel and the cooling fins extend along the heat sink from the front panel to the back panel.
In regards to Claim 9, Kanbara discloses the generator of claim 8, comprising a fan inlet/outlet at one end of the housing (Fig.6, inlet at one end of the housing close to #6) and a cooling air inlet/outlet at an opposed end of the housing (Fig.6, outlet on the opposite end), such that cooling air passes from the fan inlet/outlet to the cooling air inlet/outlet within the cooling air duct over the cooling fins (Fig.6 and Column 8, lines 9-19, which discloses the cooling air passing through the inlet, cooling duct, cooling fins, and exhausted through the outlet).
In regards to Claim 11, Kanbara discloses the generator of claim 1, wherein the housing is rectangular cuboid shaped (Fig.7) having four relatively large faces (Fig.6, top, bottom, and two side surfaces are consider the four large faces) and two relatively small faces (Fig.6, front end where the fan #6 is disposed and the opposite end), the housing comprising front and back panels located, respectively, at the two relatively small faces of the housing (Fig.6), wherein an air flow guidance plate (Fig.4 and 8, #9 is consider the air flow guidance plate) extends between the front and back panels and spans, at least partly, two opposed faces of the relatively large faces of the housing (Fig.7, #9 extends between the front and back panels and spans at least partly the two opposed faces of the large faces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara (EP 0 356 991 A2) in view of Baumann (U.S 3,970,898). 
In regards to Claim 13, Kanbara discloses the generator of claim 1, wherein the power amplifier is configured for outputting radiofrequency, RF, power (Fig.9, which discloses the generator including a power amplifier #104 configured for outputting power to a motor, see field on invention).
Kanbara fails to explicitly disclose: wherein the power amplifier preferably has an operating frequency range of 100 kHz to 200 MHz, and/or wherein the power amplifier has an output power of at least 100 W.
However, Baumann discloses: Wherein the power amplifier (Fig.7, #370) has an output power of at least 100 W (Column 17, lines 26-28, as such the office notes that with the combination of Kanbara in view of Baumann, the power amplifier within the generator configured to output power (as taught by Kanbara) would be modified to have an output power of at least 100W (as taught by Baumann) to properly supply voltage to electrical device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power amplifier within the generator configured to output power (as taught by Kanbara) to have an output power of at least 100W (as taught by Baumann) to properly supply voltage to electrical device. The office notes a modification of the power amplifier with another amplifier producing 100 W is based on designer choice and is within the purview of one of ordinary skill. 
In regards to Claim 14, Kanbara discloses the generator of claim 1.
Kanbara fails to disclose: Wherein the power amplifier comprises at least two field effect transistors connected in a push-pull arrangement.
However, Baumann discloses: Wherein the power amplifier comprises at least two field effect transistors connected in a push-pull arrangement (Column 17, lines 25-28, which disclose the power amplifier #370 is a push pull type, as such the office notes that with the combination of Kanbara in view of Baumann, the power amplifier disposed within the generator (as taught by Kanbara) would be modified to comprises a push-pull arrangement (as taught By Baumann) to provide power to an electrical device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power amplifier disposed within the generator (as taught by Kanbara) would be modified to comprises a push-pull arrangement (as taught By Baumann) to provide power to an electrical device. By using a push-pull arrangement within the generator, would help reduce the distortion present in the power signal and increase the efficiency of power transfer compared to non-push pull amplifiers. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara (EP 0 356 991 A2) in view of Nott (U.S 2019/0201073 A1). 
In regards to Claim 15,  Kanbara discloses the generator of claim 1.
Kanbara fails to disclose: Wherein the low-power circuit comprises a memory and a processor for generating control signals for the power amplifier according to a programmed control scheme stored on the memory.
However, Williams discloses: Wherein the low-power circuit (Fig.15, #500) comprises a memory (Fig.15, #524) and a processor (Fig.15, #522) for generating control signals for the power amplifier according to a programmed control scheme stored on the memory (Fig.15, #528, as such the office notes that with the combination of Kanbara in view of Williams, the low power circuit which generates control signals to the power amplifier (as taught by Kanbara) would be modified such that the low power circuit includes a processor and memory (as taught by William) to generate control signals). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the low power circuit which generates control signals to the power amplifier (as taught by Kanbara) would be modified such that the low power circuit includes a processor and memory (as taught by William) to generate control signals. By including processor and memory within the low power circuit, would enable automatic control via the processor based on the program stored within the memory. 

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 3, no prior art fairly suggests or discloses “comprises an air flow guidance plate comprising a distribution of cooling air holes allowing cooling air to pass between the low- power compartment and the cooling air duct”, in conjunction with the remaining elements. 
Dependent claims 5-6 and 12 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 10, no prior art fairly suggests or discloses “the cooling air inlet/outlet along an air flow guidance plate and cooling air joins the air flow in the cooling duct by venturi effect through a distribution of cooling air holes passing through the air flow guidance plate”, in conjunction with the remaining elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhutta (U.S Publication 2017/0202106 A1) – Discloses an enclosure having two compartments, each holding an electronic apparatus, wherein a fan is provided to cool the electronics within the enclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835